FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CENTRAL DELTA WATER AGENCY;              
SOUTH DELTA WATER AGENCY;
ALEXANDER HILDEBRAND; R. C.
FARMS, INC.,
                Plaintiffs-Appellants,
                 and
SAVE SAN FRANCISCO BAY
ASSOCIATION; NATURAL RESOURCES
DEFENSE COUNCIL; ENVIRONMENTAL
DEFENSE FUND; BAY INSTITUTE OF
SAN FRANCISCO; PACIFIC COAST
FEDERATION OF FISHERMEN’S
ASSOCIATIONS; UNITED ANGLERS OF                No. 04-16632
CALIFORNIA,
                          Intervenors,          D.C. No.
                                             CV-99-05650-OWW
                  v.
                                                 OPINION
BUREAU OF RECLAMATION, UNITED
STATES DEPARTMENT OF INTERIOR;
GALE A. NORTON, Secretary of the
Interior; MICHAEL J. SPEARS,
Regional Director, US Dept. of
Interior, Fish and Wildlife Service,
Region 1; KIRK RODGERS, Acting
Regional Director, Dept. of
Interior, Bureau of Reclamation,
Mid-Pacific Region; DEPARTMENT
OF FISH AND GAME, STATE OF
CALIFORNIA; ROBERT C. HIGHT,
              Defendants-Appellees,
                                         

                              5613
5614    CENTRAL DELTA WATER v. BUREAU OF RECLAMATION


SAN JOAQUIN RIVER GROUP                
AUTHORITY; OAKDALE IRRIGATION
DISTRICT; SOUTH SAN JOAQUIN
IRRIGATION DISTRICT; MERCED
IRRIGATION DISTRICT; MODESTO
IRRIGATION DISTRICT (MID);
TURLOCK IRRIGATION DISTRICT; SAN
JOAQUIN RIVER EXCHANGE                 
CONTRACTORS WATER AUTHORITY,
           Defendants-Intervenors-
                          Appellees,
                v.
STOCKTON EAST WATER DISTRICT,
               Plaintiff-Intervenor.
                                       
         Appeal from the United States District Court
             for the Eastern District of California
         Oliver W. Wanger, District Judge, Presiding

                     Argued and Submitted
           April 3, 2006—San Francisco, California

                     Filed May 22, 2006

       Before: Warren J. Ferguson, Stephen S. Trott, and
             Andrew J. Kleinfeld, Circuit Judges.

                   Opinion by Judge Trott
        CENTRAL DELTA WATER v. BUREAU OF RECLAMATION                 5617


                              COUNSEL

Daniel A. McDaniel, Nomellini, Grilli & McDaniel Profes-
sional Law Corporation, Stockton, California, for the
plaintiffs-appellants.

David C. Shilton, Assistant United States Attorney, Washing-
ton, D.C., for the defendants-appellees.

Tim O’Laughlin and William C. Paris, III, O’Laughlin &
Paris LLP, Chico, California, for the defendants-intervenors-
appellees.


                              OPINION

TROTT, Circuit Judge:

   Plaintiffs Central Delta Water Agency, South Delta Water
Agency, Alexander Hildebrand, and R. C. Farms, Inc. (“Delta
parties”) appeal the district court’s denial of their motion for
summary judgment and grant of defendant the United States
Bureau of Reclamation’s (“Bureau”) motion for summary
judgment. The Delta parties sued the Bureau and several
administrative officials, claiming that the Bureau was violat-
ing the Central Valley Improvement Act because it was oper-
ating the Central Valley Project (“CVP or Project”) in a
manner that would at some point in the future violate the Ver-
nalis Salinity Standard, a state standard with which the
Bureau must comply in its operation of the CVP.1 The district




  1
   Various parties intervened in the lawsuit, but we discuss only the Delta
parties and the Bureau.
5618   CENTRAL DELTA WATER v. BUREAU OF RECLAMATION
court cited several grounds for its decision, but we find dispo-
sitive the absence of a genuine issue of material fact as to
whether the Bureau will comply with the Vernalis Salinity
Standard in the foreseeable future. Therefore, we affirm the
district court’s denial of the Delta parties’ motion and grant
of the Bureau’s motion for summary judgment.

                               I

   The CVP is the largest federal water management project
in the country. It includes two of California’s major rivers, the
Sacramento and the San Joaquin, which meet at the
Sacramento-San Joaquin Delta. The rivers mix at the delta
and then flow into San Francisco Bay and ultimately out to
the Pacific Ocean. The Bureau, a division of the Department
of the Interior, operates the Project and holds permits from the
California State Water Resources Control Board (“State
Board”) to appropriate water and distribute it for various ben-
eficial uses. One of the reservoirs operated by the Bureau is
the New Melones Unit, located on the San Joaquin River sys-
tem.

  In 1992, Congress passed the Central Valley Project
Improvement Act (“CVPIA” or “Act”). The purposes of the
Act are

      (a) to protect, restore, and enhance fish, wildlife,
    and associated habitats in the Central Valley and
    Trinity River basins of California;

      (b) to address impacts of the Central Valley Proj-
    ect on fish, wildlife and associated habitats;

      (c) to improve the operational flexibility of the
    Central Valley Project;

       (d) to increase water-related benefits provided by
    the Central Valley Project to the State of California
       CENTRAL DELTA WATER v. BUREAU OF RECLAMATION             5619
    through expanded use of voluntary water transfers
    and improved water conservation;

       (e) to contribute to the State of California’s
    interim and long-term efforts to protect the San Fran-
    cisco Bay/Sacramento-San Joaquin Delta Estuary;

       (f) to achieve a reasonable balance among com-
    peting demands for use of Central Valley Project
    water, including the requirements of fish and wild-
    life, agricultural, municipal and industrial and power
    contractors.

CVPIA § 3402, Title XXXIV of the Reclamation Projects
Authorization and Adjustment Act of 1992, Pub. L. 102-575,
106 Stat. 4600, 4706 (1992).

  The Act requires that the Secretary

    dedicate and manage annually eight hundred thou-
    sand acre-feet of Central Valley Project yield for the
    primary purpose of implementing the fish, wildlife,
    and habitat restoration purposes and measures autho-
    rized by this title; to assist the State of California in
    its efforts to protect the waters of the San Francisco
    Bay/Sacramento-San Joaquin Delta Estuary; and to
    help to meet such obligations as may be legally
    imposed upon the Central Valley Project under State
    or Federal law following the date of enactment of
    this title . . . .

CVPIA § 3406(b)(2). In addition, the CVPIA requires the
Secretary of the Interior to “develop and implement a pro-
gram . . . for the acquisition of a water supply to supplement
the quantity of water dedicated to fish and wildlife purposes
under” § 3406(b)(2). CVPIA § 3406(b)(3).

   The Act states that the Secretary of the Interior “immedi-
ately upon the enactment of this title, shall operate the Central
5620   CENTRAL DELTA WATER v. BUREAU OF RECLAMATION
Valley Project to meet all obligations under State and Federal
law,” including the decisions of the State Board. CVPIA
§ 3406(b). “In short, the Act demands that the Project imple-
ment a significant fish habitat protection program, but that it
do so in accordance with the applicable state water use per-
mits.” Cent. Delta Water Agency v. United States (Central
Delta I), 306 F.3d 938, 945 (9th Cir. 2002).

   One such state permit standard is known as the Vernalis
Salinity Standard. The gauging station at Vernalis is located
close to the ocean, below the confluence of the two major riv-
ers. The Vernalis Salinity Standard, initially set by the State
Board at 500 parts per million total dissolved solids, is now
set at an electrical conductivity measurement of 1.0 mmhos/
cm during the period of September through March and 0.7
mmhos/cm during the irrigation months of April through
August. The Bureau is required, both by the terms of its water
permits and by the CVPIA, to operate the CVP so as not to
exceed the 0.7-1.0 mmhos/cm salinity standard. All parties
agree that the Bureau has not violated the Vernalis Salinity
Standard since 1994.

   The Bureau periodically releases water from the New Mel-
ones Unit, pursuant to § 3406(b)(2) of the Act, to create flows
sufficient to maintain wildlife habitats. While nothing in the
Act requires that the Bureau use New Melones water for its
§ 3406(b)(2) releases, the State Board exercised its discretion
to use that water. Central Delta I, 306 F.3d at 945. In 1997,
the Bureau adopted the New Melones Interim Operations Plan
(“Plan”). The Plan provides for (b)(2) water releases from
New Melones, as well as the purchase of water, under
§ 3406(b)(3), from other water users. The Plan was initially
intended to be temporary, but, for lack of a better program,
the Bureau has continued to operate the CVP under the Plan
since its adoption.

  The Plan includes a model showing a possibility that the
Vernalis Salinity Standard might be violated in the future. The
       CENTRAL DELTA WATER v. BUREAU OF RECLAMATION          5621
model consists of a 71-year projected study of the operation
of the CVP under the Plan. That model showed that in 37 of
the 71 years there would be at least one violation of the stan-
dard, and that violations would occur in 88 of the 852 months
covered by the study (approximately 10%). Although the
Bureau operates the Project pursuant to this Plan, the Bureau
does not blindly adhere to it: the Bureau deviates from the
Plan when necessary in order to meet its various obligations,
including compliance with the Vernalis Salinity Standard.

   The Delta parties sued the Bureau for injunctive relief,
claiming that the Bureau may not release any water from New
Melones under § 3406(b)(2) or purchase water under
§ 3406(b)(3) unless it first dedicates a sufficient amount of
water to ensure that the Vernalis Salinity Standard is satisfied.
The Delta parties asserted that the (b)(2) releases and the
(b)(3) purchases decrease the amount of water that will flow
down to Vernalis during irrigation months, thus resulting in
a higher salinity content of the water. The Delta parties
alleged that a higher salinity content will injure the crops irri-
gated by the water. Relying on the Bureau’s modeling, the
Delta parties contended that the Bureau’s operation of the
Project under the Plan threatened a violation of the Vernalis
Salinity Standard.

   The district court initially held that the Delta parties lacked
standing to challenge the Bureau’s Plan because there had
been no violation of the standard since 1994. We reversed,
holding that the Bureau’s modeling created a risk of harm to
the Delta parties sufficient to confer standing: “a credible
threat of harm is sufficient to constitute actual injury for
standing purposes, whether or not a statutory violation has
occurred.” Central Delta I, 306 F.3d at 950.

   On remand, the Delta parties and the Bureau moved for
summary judgment. The district court denied the Delta par-
ties’ motion and granted the Bureau’s motion. See Fed. R.
Civ. P. 56(c). Among other grounds, the district court held
5622   CENTRAL DELTA WATER v. BUREAU OF RECLAMATION
that the Delta parties could not show, “within reasonable sci-
entific certainty,” that the Bureau would violate the Vernalis
Salinity Standard in the future. Cent. Valley Water Agency v.
United States, 327 F. Supp. 2d 1180, 1218 (E.D. Cal. 2004).

                               II

   We review de novo a district court’s decision on cross-
motions for summary judgment. Magana v. Northern Mari-
ana Islands, 107 F.3d 1436, 1438 (9th Cir. 1997). “We must
determine, viewing the evidence in the light most favorable to
. . . the non-moving party, whether there are any genuine
issues of material fact and whether the district court correctly
applied the substantive law.” Olsen v. Idaho State Bd. of
Med., 363 F.3d 916, 922 (9th Cir. 2004).

                              III

   [1] As an initial matter, the Delta parties argue that they
need not show an actual violation of the CVPIA because our
prior decision in Central Delta I is the “law of the case.”
There is no such law of the case, however, because our deci-
sion on standing does not obviate the need to address the mer-
its of the litigation. See Cardenas v. Anzai, 311 F.3d 929, 933
(9th Cir. 2002) (meaning of statute is a question of law that
does not affect standing); Davis v. Passman, 442 U.S. 228,
239 n.18 (1979) (court of appeals improperly confused the
question of standing with the question of whether plaintiff had
a cause of action). The Delta parties cannot stand on our prior
decision to avoid the need to demonstrate an imminent statu-
tory violation.

   The Delta parties have failed to show that the Bureau has
committed such a violation. We find meritless the Delta par-
ties’ contention that § 3406(b)(2) requires that the Bureau
dedicate and allocate a specific amount of water to meet the
Vernalis Salinity Standard before it may do anything else.
       CENTRAL DELTA WATER v. BUREAU OF RECLAMATION          5623
After directing the Secretary to manage 800,000 acre-feet of
“Central Valley Project yield,” the statute continues:

    For the purpose of this section, the term “Central
    Valley Project yield” means the delivery capability
    of the Central Valley Project during the 1928-1934
    drought period after fishery, water quality, and other
    flow and operational requirements imposed by terms
    and conditions existing in licenses, permits, and
    other agreements pertaining to the Central Valley
    Project under applicable State or Federal law exist-
    ing at the time of enactment of this title have been
    met.

CVPIA § 3406(b)(2) (emphasis added). The Delta parties
seize on the word “after,” claiming that it unambiguously
requires an allocation of water for all pre-CVPIA require-
ments prior to any releases for fishery purposes.

   [2] However, this portion of the statute is merely a defini-
tion. The clear language of § 3406(b)(2) first requires the
Bureau to dedicate and manage 800,000 acre-feet of “Central
Valley Project yield.” It then goes on to define “Central Val-
ley Project yield” as the amount of water, assuming hydrolog-
ical conditions of the period of 1928-1934, after pre-CVPIA
requirements are met. The statute does not direct the Bureau
to allocate a specific amount of water to pre-CVPIA purposes
prior to exercising its discretion to achieve its other purposes.

   [3] The Delta parties are correct that the Bureau lacks the
discretion to violate the Vernalis Salinity Standard. However,
the Act leaves to the agency’s discretion the decision of how
to comply with those standards. The Bureau has consistently
met the Vernalis Salinity Standard under its current Plan, even
though the Plan’s model showed that it would violate the stan-
dard 10% of the time. The Bureau’s discretion to modify the
Plan to account for changes in conditions, therefore, seems to
be working just fine.
5624   CENTRAL DELTA WATER v. BUREAU OF RECLAMATION
   [4] Not only has there been no violation of the Vernalis
Salinity Standard in over a decade, the Delta parties have
failed to raise a genuine issue of material fact as to whether
the Bureau will comply with the standard in the foreseeable
future. The Delta parties’ reliance on the Plan’s modeling to
attempt to create a factual issue suffers from two major flaws.
First, the model is based on hypothetical conditions. Actual
hydrological conditions will undoubtedly and frequently
change during the Bureau’s operation of the Project.

   [5] Second, the model’s prediction that the Plan will violate
the Vernalis Salinity Standard in 10% of the months assumes
the Bureau’s continuous and unswerving adherence to the
Plan. However, the Plan itself is merely a starting point, and
the Bureau modifies its operation of the CVP as conditions on
the river system change. The Bureau conceded at oral argu-
ment that it is legally obligated to meet the Vernalis Salinity
Standard, even if it must deviate from its Plan in order to do
so. It is undisputed that such deviation has occurred in the
past when a violation of the salinity requirement has been
threatened. It is within the Bureau’s discretion to determine
the means by which it will satisfy the Vernalis Salinity Stan-
dard, and if the Bureau must depart from the Plan to ensure
compliance, it will. As Dwight D. Eisenhower so aptly put it,
“Plans are nothing; planning is everything.”

                               IV

   [6] It is clear that the Bureau must comply with the Ver-
nalis Salinity Standard. It is equally clear that the Bureau’s is
an extremely difficult task: to operate the country’s largest
federal water management project in a manner so as to meet
the Bureau’s many obligations. Recognizing this difficulty,
Congress granted the Bureau considerable discretion in deter-
mining how to meet those obligations. The Bureau admits that
it is required to violate its own Plan if necessary to provide
flows sufficient to lower the salinity of the water to the levels
required by the Vernalis Salinity Standard. It has done so in
       CENTRAL DELTA WATER v. BUREAU OF RECLAMATION          5625
the past, and nothing in the record suggests that it will not
continue to do so in the future. That strict adherence to the
Plan might result in violations of the standard establishes nei-
ther a factual issue nor a right to injunctive relief, because the
Bureau admits that it must violate its Plan rather than violate
the salinity requirement. There is no genuine issue of material
fact as to the Bureau’s future compliance with the Vernalis
Salinity Standard, and the judgment of the district court is
therefore

  AFFIRMED.